Title: From Alexander Hamilton to Otho H. Williams, 11 November 1791
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentNovember 11 1791
Sir

I have, on consideration, concluded to authorise you to allow the Officers and crew of the revenue cutter twelve cents per ration, instead of nine cents, mentioned in my circular letter of the 21st September. But the allowance claimed for expences of board is inadmissible; their pay and rations must be considered as a full compensation.
I am, Sir,   Your Obed Servant.
Alexander Hamilton Otho H Williams Esqr.Baltimore.
